                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

THOMAS J. WALNEY, et al.,                    )
                                             )
                      Plaintiffs,            )
                                             )
               v.                            )       Case No. 1:13-cv-102
                                             )
SWEPI, LP, et al.,                           )
                                             )
                      Defendants.            )


                                    MEMORANDUM ORDER

       Pending before the Court are Defendants’ motions for sanctions against Attorney Joseph

E. Altomare, ECF No. 259, and Plaintiffs’ cross-motion for sanctions against Defendants, ECF

No. 262. These motions were referred to United States Magistrate Judge Richard A. Lanzillo on

October 24, 2019 for Report and Recommendation in accordance with the Magistrates Act, 28

U.S.C. § 636(b)(1), and Rule 72 of the Local Civil Rules of this Court. ECF No. 266.

       On February 11, 2020, Judge Lanzillo issued an R&R recommending that both motions

for sanctions be denied. ECF No. 285.

       Objections to the R&R were due no later than February 25, 2020. To date, no objections

have been filed.

       After de novo review of the parties’ cross-motions for sanctions and all filings related

thereto, together with the Magistrate Judge’s report and recommendation, the following order is

entered:




                                                 1
       AND NOW, this 27th day of March, 2020;

       IT IS HEREBY ORDERED that the Defendants’ motion for sanctions, as set forth in its

Motion for Approval of Class Decertification Notice and for Certain Other Relief, ECF No.

[259], is DENIED.

       IT IS FURTHER ORDERED that the Plaintiffs’ Motion for Sanctions, ECF No. [262], is

DENIED.

        IT IS FURTHER ORDERED that the report and recommendation of Magistrate Judge

Lanzillo, issued on February 11, 2020, ECF No. [285], is adopted as the opinion of the Court.




                                                    _________________________________
                                                    SUSAN PARADISE BAXTER
                                                    United States District Judge


       cm:

       Counsel of record
       (via CM/ECF)

       United States Magistrate Judge Richard A. Lanzillo
       (via CM/ECF)




                                               2
